Exhibit 3.2 BY-LAWS OF NUVECTRA CORPORATION (as of March 14, 2016) ARTICLEI - CORPORATE OFFICES REGISTERED OFFICE. The registered office of Nuvectra Corporation (the “ Corporation ”) shall be fixed in the Corporation’s certificate of incorporation, as the same may be amended from time to time (the “ Certificate of Incorporation ”). OTHER OFFICES. The Corporation’s board of directors (the “ Board ”) may at any time establish other offices at any place or places. ARTICLEII - MEETINGS OF STOCKHOLDERS PLACE OF MEETINGS. Meetings of stockholders shall be held at any place, within or outside the State of Delaware, designated by the Board. The Board may, in its sole discretion, determine that a meeting of stockholders shall not be held at any place, but may instead be held solely by means of remote communication as authorized by Section211(a)(2)of the General Corporation Law of the State of Delaware (the “
